PER CURIAM:
David Anthony Babb appeals from the district court’s oral order in this civil forfeiture case denying his motion to void its earlier judgment under Fed.R.Civ.P. 60(b)(4). We have reviewed the record and the arguments of the parties and find no reversible error. See Schwartz v. United States, 976 F.2d 213, 217 (4th Cir.1992) (providing standard in Rule 60(b)(4) action). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.